Citation Nr: 0402987	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected low back disability, 
evaluated as 10 percent disabling from December 1, 1998.

2.  Evaluation of service-connected residuals of a right 
ankle fracture, evaluated as 10 percent disabling from 
December 1, 1998.

3.  Evaluation of service-connected bilateral plantar 
fasciitis, evaluated as 10 percent disabling from December 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1992 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in June 2003.  It is again before 
the Board for appellate review.

When the case was before the Board in June 2003, the Board 
noted that the veteran had submitted a notice of a 
disagreement in regard to the denial of service connection 
for residuals of a dislocation of the right shoulder, 
residuals of a stab wound of the left hand, left ear hearing 
loss, tinnitus, and a dental condition.  The RO was 
instructed to issue a statement of the case (SOC) in 
accordance with the Court's holding in Manlincon v. West, 
12 Vet. App. 328 (1999).  

The RO issued the SOC in July 2003.  There is no indication 
in the claims file that the veteran has submitted a 
substantive appeal in regard to those issues.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  As there is no evidence of the veteran 
having submitted a substantive appeal at this time, the Board 
does not have jurisdiction over those issues.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
functional impairments that equate to an overall marked 
disability from December 1, 1998.  

2.  The veteran's bilateral plantar fasciitis is symptomatic 
and productive of pain on use, but without evidence of any 
associated significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
residuals of a right ankle fracture disability, from December 
1, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2003).

2.  The criteria for a rating in excess of 10 percent from 
December 1, 1998, for bilateral plantar fasciitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1992 to 
November 1998.  A review of the veteran's service medical 
records (SMRs) reveals that the veteran suffered a fracture 
of the right ankle in November 1992 at which time he 
underwent an open reduction with internal fixation.  The 
records also show that he continued to experience 
intermittent pain and problems with the ankle during the 
remainder of his service.  His August 1998 separation exam 
noted that treatment was needed for the right ankle.  The 
veteran was also evaluated and treated for complaints of 
bilateral heel spurs in December 1997.  X-rays at the time 
were interpreted as normal and impression of bilateral 
plantar fasciitis was provided.  The veteran continued to 
complain of pain and was given cortisone injections in 
February 1998.  The records show that the veteran was 
considered for possible surgery.  The records do not indicate 
that the veteran underwent any surgery for his plantar 
fascitis during service even though he reported having had 
surgery on his left foot.  The veteran's August 1998 
examination noted that he had pain on his heels and plantar 
surfaces of his feet and that additional treatment was 
recommended.  The examiner provided no report of surgery for 
the veteran's plantar fasciitis.

The veteran submitted his original claim for disability 
compensation benefits in December 1998.  At that time the 
veteran indicated that he was seeking service connection for 
problems associated with his low back, right ankle, and 
plantar fasciitis.

The veteran was afforded a VA orthopedic examination in 
November 1999.  The examiner noted that the veteran said he 
twisted his ankle and sustained a fracture in 1993 that was 
treated with open reduction and internal fixation of his 
fibula.  The veteran said that his main problem was that his 
right ankle felt unstable and that it wanted to buckle or 
twist whenever he would stand for a prolonged period of time.  
He also said that he had difficulty with pain when he would 
stand for more than 30 minutes.  The examiner reported that 
the veteran was able to toe and heel walk without difficulty.  
The examiner noted that there was a 6-centimeter (cm) 
longitudinal incision scar over the fibula of the right 
ankle.  The scar was noted to be well healed and there was no 
tenderness to palpation along the scar.  The veteran had a 
range of motion of the right ankle with 20 degrees of 
dorsiflexion, and 60 degrees of plantar flexion.  There was 
tenderness to palpation along the peroneal tendons.  The 
examiner reported that the veteran did have pain with maximum 
inversion or resisted eversion.  X-rays of the right ankle 
were interpreted to show a screw fixation in the lower right 
fibula with suggestion of prior trauma, and surgery in the 
region and also the region of the medial malleolus where 
there was a suggestion of an ununited fracture fragment at 
the distal tip of the medial malleolus.  Slight spurring was 
noted, greater at the dorsal aspect of the tarsals and 
minimally in other places.  The examiner's impression was 
evidence of peroneal tendinitis in the right ankle.  

The veteran was afforded a VA general medical examination in 
November 1999.  The veteran related a history of back pain in 
service as well as his fractured right ankle.  He was also 
noted to carry a diagnosis of plantar fasciitis for about two 
years.  The veteran said that he would develop pain in both 
feet with long standing and it would be particularly severe 
if he walked barefoot on a hard floor.  The veteran was 
reported to have left heel surgery in 1998 but it did not 
help.  Physical examination showed that there was an 8.5 cm 
longitudinal scar on the lateral aspect of the right ankle.  
There was also a 1-cm scar on the medial aspect of the left 
heel.  The examiner reported that the plantar responses were 
flexor and that the veteran's gait was normal.  The diagnoses 
were status post right ankle fracture with persistent pain, 
and history of plantar fasciitis with persistent pain in both 
feet.

The veteran was granted service connection for mechanical low 
back pain, residuals of the right ankle fracture, and plantar 
fasciitis by way of a rating decision dated in January 2000.  
He was assigned a 10 percent disability rating for each of 
the separate disabilities.  The effective date of the 10 
percent rating was December 1, 1998, the day after the 
veteran's separation from active duty.

The veteran submitted his notice of disagreement in June 
2000.  The veteran disputed the 10 percent rating assigned to 
each of the three service-connected disabilities.  In regard 
to his feet, the veteran said that he had had unsuccessful 
surgery on his left foot.  He said it was extremely painful 
to walk or stand for even a relatively short period of time 
and that his feet were swollen and painful to the touch at 
the end of the day.  He noted that surgery was recommended 
for the right foot but he was hesitant to go ahead with it 
because the surgery on the left foot had been unsuccessful.  
The veteran said that his right ankle was extremely painful 
to touch and that it hurt when walking or standing for a 
relatively short period of time.  He said that he would 
sometimes develop a limp due to the pain.  He also said that 
he would have to stop at times and elevate his feet to 
relieve the swelling.  

The veteran's case was remanded in April 2001.  The remand 
directed the RO to provide the veteran the required notice 
and assistance pursuant to the Veterans Claims Assistance Act 
2000 (VCAA) which had been enacted in November 2000.  In 
addition the veteran was to be afforded appropriate VA 
examinations to address all the symptomatology of his 
service-connected disabilities.

The RO wrote to the veteran in December 2001 and provided him 
basic information regarding the VCAA and VA's duty to provide 
notice of the information and/or evidence required to 
substantiate a claim.  The RO wrote a second letter to the 
veteran in December 2001 wherein he was requested to identify 
all sources of treatment for his service-connected 
disabilities.  The veteran was also provided medical release 
forms that he could use to authorize the RO to obtain records 
on his behalf.

In response to the RO's letters, the veteran submitted 
private treatment records in January 2002.  However, the 
records pertained to treatment for unrelated issues.

The veteran was afforded a VA orthopedic examination in 
September 2002.  The examiner noted that the veteran was 
service connected for plantar fasciitis, residuals of the 
right ankle fracture, and a low back disorder.  The examiner 
noted that he had reviewed the veteran's previous VA 
examination from November 1999.  The veteran remarked that 
his symptoms were essentially unchanged from that 
examination.  The examiner reported that the veteran had 
normal strength and sensation in his bilateral lower 
extremities except the right ankle.  There was normal 
sensation that was noted to be 2+.  The examiner reported 
that the veteran had 10 degrees of dorsiflexion and 40 
degrees of plantar flexion in the right ankle.  He also said 
that there was 30 degrees of inversion and 15 degrees of 
eversion.  The veteran had 4+/5 strength of dorsiflexion and 
plantar flexion.  There was no instability of the ankle 
noted.  The examiner did say that the veteran had moderate 
tenderness to palpation over the lateral malleolus and medial 
malleolus.  There was no abnormal movement or excessive 
weakness of the ankle that could be determined on 
examination.  The veteran did report some fatigability that 
the examiner said he could not identify on examination.  The 
examiner stated that he was unable to determine whether the 
veteran's functional disability was greater than that shown 
in the clinical setting.  He stated that the veteran's 
functional impairment of his ankle would be equivalent to 
limited motion but he could not say whether it was either 
marked or moderate.  The examiner said that the veteran's 
right ankle disability could be described as a minor loss of 
motion and only a mild loss of strength.

In regard to the veteran's plantar fasciitis the examiner 
said that there was moderate tenderness to palpation over the 
plantar medial aspect of the heel in the area of the plantar 
fascia.  The veteran had no pronation of his foot and no 
callosities.  The examiner reported that the veteran had 
moderate tenderness to palpation but no marked inward 
displacement of the feet and no severe spasm of the tendo 
Achilles on manipulation.  He said that the symptomatology 
was bilateral and he would not characterize it as severe or 
pronounced but as a mild to moderate in nature.

The examiner's impressions were right ankle status post open 
reduction with internal fixation with mild loss of motion and 
strength; and, plantar fasciitis, described as mild to 
moderate.

The veteran was also afforded a VA neurology examination in 
September 2002.  The results of that examination pertain 
primarily to symptoms associated with the veteran's service-
connected low back disability.  However, of note was the fact 
that the veteran presented to the examination with the use of 
two canes to assist him in walking.

VA outpatient treatment records for the period from November 
1999 to September 2002 were associated with the claims file.  
An outpatient entry, dated in September 2001 reported that 
the veteran was able to tandem walk, and heel-to-toe walk 
normally.  Strength and reflexes were noted to be 5/5 and 2+ 
in both lower extremities.  The veteran was noted to take 
Motrin for pain associated with his plantar fasciitis in 
October 2001.  The veteran was later noted to complain of 
pain and swelling in the right ankle and to have a decreased 
range of motion in both ankles in January 2002.  The 
physician remarked that the limitation of motion was due to 
pain.  The entry also noted that the veteran's right ankle 
pain was not relieved with night medications.  The veteran 
was issued crutches to take pressure off his back and right 
leg.  An August 2002 entry noted that the veteran said that 
he could not walk on his heels due to foot pain.

Associated with the claims file were VA radiography records 
for the period from August 2002 to October 2002.  The records 
contained results of x-rays of the right ankle done in 
conjunction with the veteran's September 2002 VA examination.  
The report noted degenerative changes involving the medial 
malleolus.  Post-traumatic changes involved the distal fibula 
and three orthopedic screws were located within the distal 
fibula.

The veteran's case was remanded in June 2003.  The primary 
purpose of the remand was to have the RO provide a more 
complete notice as required under the VCAA as the veteran's 
claims were for higher original ratings rather than for 
service connection.  The RO was also to undertake any 
additional development deemed necessary and then readjudicate 
the issues on appeal.

The RO wrote to the veteran in June 2003 and informed him of 
VA's duty to provide notice and assistance in regard to his 
claim for higher ratings.  The veteran was urged to submit 
any outstanding information or evidence he had in support of 
his claim.  He was further requested to identify any 
information or evidence that he wanted the RO to obtain on 
his behalf.  

The RO obtained additional VA outpatient treatment records 
for the period from September 2002 to March 2003.  The 
veteran was seen in the general clinic in December 2002 and 
March 2003 with, inter alia, complaints of low back pain and 
plantar fasciitis.  The veteran's pain on both visits was 
listed as a 3 on a 1-10 scale.  The veteran's right ankle was 
not mentioned as a problem on any of the outpatient entries.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  The 
veteran's claim for a higher evaluations for his 
postoperative residuals of his fractured right ankle and 
plantar fasciitis is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Ankle

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2003).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the right ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2003).

The veteran has had consistent complaints of right ankle pain 
since service.  He has also had complaints of a feeling of 
instability and occasional fatigue.  VA outpatient treatment 
records show that pain medication is not always successful to 
relieve the veteran's right ankle pain.  VA examination 
reports do show a full range of motion at the time of the 
November 1999 examination and a loss of 10 degrees of 
dorsiflexion and 5 degrees of plantar flexion in September 
2002.  The VA outpatient records also report a limitation of 
motion, due to pain, but do not provide a degree of loss.  X-
rays show arthritic changes in the ankle as well as the 
presence of the screw used for internal fixation.

The results of the several VA examinations and treatment 
records do not reflect a disability greater than the current 
10 percent rating when consideration is given solely to the 
specified degrees of limitation.  The losses described above 
do not reflect more than mild to moderate limitation of 
motion shown on examination.  Nevertheless, when an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran has continued to complain of pain 
in the right ankle since his original injury in service in 
1992, which required surgery and fixation to repair.  He was 
noted to have a limitation of motion with pain at the time of 
his separation examination in August 1998 and he was 
recommended to have additional treatment for his right ankle.  
Treatment has consisted of pain medications and the 
prescribing of crutches to relieve the stress on the right 
ankle.  The Board notes that the terms "moderate" and 
"marked" are not defined in Diagnostic Code 5271, but it 
should be noted that the 20 percent rating for "marked" 
disability is the highest rating for limitation of motion of 
the ankle.  It is also the rating to be assigned for 
ankylosis in plantar flexion less than 30 degrees, or for 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272.  Overall, the evidence is such that veteran's 
total symptomatology may be considered to result in 
"marked" disability of the ankle.  The veteran's range of 
motion has decreased, he experiences greater pain and now 
uses prescribed crutches, in part, to help relieve the stress 
on the right ankle.  Therefore, a 20 percent rating is in 
order under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered a possible higher rating under 
Diagnostic Code 5270.  However, Diagnostic Code 5270 pertains 
to ankylosis of the ankle and a 30 percent rating would 
require evidence of ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  
Obviously the objective evidence of record does not support 
such a rating and the veteran's symptomatology does not 
permit such a rating to be assigned under the DeLuca 
criteria.  The veteran simply does not have such a level of 
disability as to equate to an ankylosed ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  He has painful motion, traumatic 
arthritis, and generalized pain and uses crutches to relieve 
the stress on the ankle.  

B.  Plantar Fasciitis

The veteran's service-connected disability for bilateral 
plantar fasciitis has been rated as 10 percent disabling 
under Diagnostic Code 5276, for a moderate disability.  
38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 5276, where 
the weight-bearing line is over or medial to great toe, and 
there are inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is for 
assignment on the basis of moderate disability.  A 30 percent 
rating is assigned for bilateral, severe disability, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, and characteristic callosities.  A 
maximum 50 percent rating is awarded when bilateral 
disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

According to the veteran's SMRs he developed bilateral 
plantar fasciitis in December 1997.  The condition became 
increasingly painful during 1998 and several treatment 
options were used, to include cortisone injections.  The SMRs 
contain no evidence of surgery on the left foot as reported 
by the veteran.  The SMRs do show that his right foot was 
briefly placed in a cast as a means of providing support, but 
it was not as a result of surgery.  

The veteran has continued to complain of bilateral foot pain 
since service, as noted on his VA examinations in 1999 and 
2002 and as occasionally reported in the VA treatment 
records.  He has reported that it is painful to walk on his 
heels.  A 10 percent rating, under Diagnostic Code 5276, 
contemplates moderate bilateral foot disability to include 
pain on manipulation and use of feet.  Accordingly, the Board 
concludes that the schedular criteria for a rating in excess 
of 10 percent for service-connected bilateral plantar 
fasciitis have not been met.  38 C.F.R. § 4.71a. 

The Board has also considered the veteran's plantar fasciitis 
under DeLuca and 38 C.F.R. §§ 4.40, 4.45.  However, the 
veteran does not experience additional functional limitation 
such as fatigue, incoordination, weakness.  The VA examiner 
from 1999 reported the veteran's diagnosis of a history of 
plantar fasciitis with persistent pain in both feet.  The 
September 2002 VA examiner characterized the veteran's 
condition as mild to moderate in nature with no evidence of 
marked inward displacement of the feet and no severe spasm of 
the tendo Achilles on manipulation.  As noted above, pain is 
contemplated in the 10 percent rating assigned under 
Diagnostic Code 5276.  There are no additional factors to 
warrant the assignment of a higher rating at any time after 
December 1, 1998, for the veteran's bilateral plantar 
fasciitis.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for the veteran's right ankle disability or 
for the 10 percent rating for his bilateral plantar 
fasciitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding these two issues, the Board has also considered 
whether referral of this case for consideration of an 
extraschedular rating would be warranted.  The evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2003).  
The current evidence of record does not demonstrate that 
right ankle disability or plantar fasciitis has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that each has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of either 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

C.  VCAA

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for the issues 
on appeal immediately after his discharge from service in 
December 1998.  He has provided the necessary information to 
complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's case was originally remanded by the Board in 
April 2001 to satisfy the initial notice requirements of the 
VCAA.  The RO wrote two letters to the veteran in December 
2001.  The RO's letters informed the veteran of VA's basic 
duty to provide notice regarding the information and or 
evidence needed to substantiate a claim.  The RO also 
informed the veteran of VA's duty to provide assistance, what 
information/evidence he was responsible for and what VA would 
do to assist him.  The veteran submitted private medical 
records in response to those letters.

The Board again remanded the veteran's case in June 2003 for 
the RO to provide more specific notice regarding the issues 
now on appeal.  The RO wrote to the veteran that same month 
and informed him of the evidence needed to substantiate his 
claim for higher ratings for the issues on appeal.  He was 
also informed that he could submit any outstanding evidence 
or request the RO's assistance in obtaining the evidence. 

The veteran did not respond to the RO's letter.  He was 
issued a supplemental statement of the case in July 2003 that 
summarized all of the evidence added to the record since June 
2003.  His representative submitted written argument in 
September 2003 and again in October 2003.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim. The veteran 
submitted additional evidence in response to the RO's 
December 2001 letter.  He did not identify or provide any 
additional information or evidence to support his claim 
subsequent to the June 2003 letter.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran was afforded several VA examinations in the 
development of his claim.  VA treatment records were obtained 
and associated with the claims file.  The veteran submitted 
private medical evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).




ORDER

Entitlement to a 20 percent rating, from December 1, 1998, 
for residuals of a right ankle fracture is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An evaluation greater than 10 percent for bilateral plantar 
fasciitis is denied.


REMAND

In regard to the veteran's service-connected low back 
disability, the Board notes that the veteran was afforded a 
VA neurology examination in September 2002, some five days 
after having undergone a VA orthopedic examination.  The 
neurology examiner reported that the veteran presented by 
walking with the assistance of two canes and attending a 
rehabilitation center.  This was not noted at the time of the 
orthopedic examination and represents a stark contrast in the 
veteran's presentation at the two examinations.  Further, the 
neurology examiner reported that there was evidence of 
radiculopathy of L5 and S1 on the left side.  

The VA treatment records from November 1999 to September 2002 
report several findings of radiculopathy and complaints of 
pain radiating down the veteran's legs.  

The Board notes that the RO concluded that the September 2002 
orthopedic examination found no evidence of radiculopathy in 
the November 2002 supplemental statement of the case (SSOC).  
However, the SSOC failed to acknowledge the finding of 
radiculopathy noted on the September 2002 neurology 
examination.  Also, there is no recognition of the additional 
findings of radiculopathy in the VA treatment records.

The RO issued a new SSOC in March 2003 that applied a change 
in the regulations used to evaluate spinal disabilities.  See 
67 Fed. Reg. 54,345-54,349 (2002).  (codified at 38 C.F.R. 
§ 4.71a (2003)).  The amended regulations provided that the 
neurological symptoms of spinal disabilities could be rated 
under a separate diagnostic code in addition to existing 
orthopedic symptoms.  However, the RO found no evidence of 
separate neurological symptoms and found no basis to increase 
the veteran's disability rating for his service-connected low 
back disorder.  Again, the SSOC made no reference to the 
September 2002 neurology examiner's finding of radiculopathy 
or the similar findings recorded in the outpatient records.

The Board notes that VA has promulgated yet another change to 
the regulations used to evaluate disabilities of the spine.  
This was done in August 2003, with the changes effective as 
of September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  The latest amendment represents a significant 
change in the way spinal disabilities are evaluated.  In 
particular, the range of motion measurement is of major 
importance when assessing the orthopedic level of disability.  
At his last VA examination in September 2002 the veteran 
would not willingly forward flex and was reported to have 
only 20 degrees of flexion.  The veteran has continued to 
complain of back pain and limitation of motion, as reflected 
in a number of outpatient treatment reports from 1999 to 
2003.  

The veteran's case was certified on appeal to the Board in 
September 2003, prior to the effective date of the new 
regulations.  The RO has not yet had an opportunity to apply 
the new rating criteria.  The Board therefore finds that it 
would be prejudicial to the veteran for the Board to consider 
the possibility of an increased rating for the veteran's low 
back disability under the amended criteria pertaining to 
spinal disabilities without the benefit of a current VA 
examination that provides pertinent findings relevant to the 
new, and existing, rating criteria.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the issue is remanded 
to the RO for readjudication in light of the regulatory 
changes. 

The veteran's case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for his low back disability since 
November 1998.  After securing the 
necessary release, the RO should 
obtain any outstanding records.

2.  After completion of the above 
action, the veteran should be 
afforded orthopedic and neurological 
examinations to assess his current 
disability status.  The claims file 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  In regard to 
the veteran's lumbar spine 
disability, all clinical findings 
necessary to apply rating criteria 
found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (2002), 
those set forth at 67 Fed. Reg. 
54,349 (Aug. 22, 2002), and the new 
criteria used to evaluate diseases 
and injuries of the spine found at 
68 Fed. Reg. 51456-57 should be 
made.  Range of motion studies must 
be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



